MEMORANDUM **
Lesbia Elizabet Alvarez Martinez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s denial of her application for withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Alvarez Martinez contends that the streamlining regulations violate due process and circumvent judicial review. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, No. 03-70477, petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.